                 Case 2:20-mj-00984-VCF Document 11 Filed 06/08/21 Page 3 of 3


                                                                                            June 8, 2021
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3
     UNITED STATES OF AMERICA,                               Case No. 2:21-mj-77-VCF
                                                                      2:20-mj-984-VCF
                                                                      2:20-mj-984-VCF
4
                     Plaintiff,                              Order Continuing Bench Trial
5
            v.
6
     DANNY NUSSBAUM,
7
                     Defendant.
8

9

10          Based on the pending stipulation of counsel, and good cause appearing therefore,

11          IT IS HEREBY ORDERED that the bench trial in the above-captioned matter

12   currently scheduled for June 9, 2021, at the hour of 9:00 a.m. be vacated and continued to

13                                                   , atMagistrate
     July 14, 2021 at 9:00 am in LV Courtroom 3D before   the hourJudge
                                                                    of 9:00
                                                                        Cam a.m.
                                                                            Ferenbach.

14

15
                                          8th
16                   DATED this                       day of June, 2021.

17

18

19

20

21
                                     UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                         3
